COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00042-CR

Ladarion Deshayne Cummings               §    From the 297th District Court

                                         §    of Tarrant County (1414583D)

v.                                       §    August 23, 2018

                                         §    Opinion by Justice Walker

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We modify the trial court’s judgment

to delete the $1,000 fine, and we similarly modify the incorporated order to

withdraw funds to reduce the authorized withdrawal amount by $1,000, leaving a

total of $5,734. It is ordered that the judgment of the trial court is affirmed as

modified.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By __/s/ Sue Walker___________________
                                       Justice Sue Walker